Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 16, 2019

                                            No. 04-19-00224-CV

                               IN RE TERRAVISTA CORPORATION

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

        On April 12, 2019, relator filed a petition for writ of mandamus. Relator also filed a
motion for stay of the order at issue in this proceeding pending final resolution of the petition for
writ of mandamus. After considering the petition, this court concludes relator is not entitled to
the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP.
P. 52.8(a). Relator’s Motion for Emergency Temporary Stay is DENIED.

           It is so ORDERED on April 16, 2019.

                                                                              PER CURIAM


           ATTESTED TO: _________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2017CI23565, styled Michelle Rodriquez, et al. v. Mitchell Apts, LLC, et
al., pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.